Citation Nr: 1733499	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-22 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to August 1, 2016.

2. Entitlement to a compensable rating for residuals from laceration of the right kidney (kidney disability).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971 and from September 1973 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran testified before the undersigned in a March 2013 hearing.  A hearing transcript has been associated with the claims file and reviewed.  

The Board previously considered these matters in December 2015, denying the PTSD claim and remanding the kidney claim.  The Veteran appealed the Board's denial to the Court of Appeal for Veterans' Claims.  In March 2017, the Court granted a Joint Motion to remand the PTSD claim back to the Board.

In a January 2016 rating decision, the RO increased the Veteran's PTSD rating to 100 percent beginning August 1, 2016.


FINDINGS OF FACT

1. In May 2017 correspondence, after the Court's order and before promulgation of a new decision by the Board, the Veteran withdrew his appeal of the denial of an increased rating for PTSD.

2. The weight of the evidence is against finding any disabling residuals of the right kidney laceration that could be compensably rated.






CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal on the issue of an increased rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for a compensable rating for residuals of a right kidney laceration have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.115a, b, Diagnostic Code (DC) 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

In May 2017 correspondence, the Veteran wrote that he wanted to withdraw his appeal because he was given a 100 percent disability rating for PTSD.  Indeed, the December 2016 RO decision granted not only 100 percent disability for PTSD but granted a separate 100 percent rating dating back to 1987 and special monthly compensation under 38 U.S.C.A. § 1114(s) dating back to 2006, prior to the pending PTSD appeal.  The Veteran's letter withdrew the appeal in accordance with 38 C.F.R. § 20.204 and was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  The Board has no jurisdiction to review the appeals of the denial of an increased rating for PTSD, and the appeal is dismissed.  See 38 C.F.R. § 20.202.


II. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In June 2010, the RO sent the Veteran a letter, providing notice that satisfied VA's requirements.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered.  VA provided examinations for the claims as discussed further on in this decision.  The Board finds the examinations adequate because the examiners documented subjective complaints and objective test results, addressed the rating criteria, and explained opinions with comprehensive rationale.  The AOJ substantially complied with the Board's remand directives by obtaining the February 2016 examination.  Further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  

II. Rating Analysis

The Veteran contends that the residuals of right kidney laceration should be rated higher than the ratings assigned by the AOJ.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to give evidence of symptoms observable by his senses but not to determine the cause of right side and back pain, hematuria, or urinary voiding frequency as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds him credible as his statements are detailed and consistent.  

In this case, the Veteran's residuals of right kidney laceration have been rated under Diagnostic Code (DC) 7502, which directs the rater to evaluate the disability as renal dysfunction.  38 C.F.R. § 4.115b.  Regarding renal dysfunction, a noncompensable rating is assigned for albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101.  A 30 percent rating is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg; or, creatinine 4 to 8mg; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg; or, creatinine more than 8mg; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.  

After a review of the record, the Board finds that the criteria for a compensable rating for residuals of a right kidney laceration have not been met.  See 38 C.F.R. § 4.115a,b.  

The weight of the evidence is against finding any disabling residuals of the right kidney laceration that could be compensably rated.  During the January 2011 examination, the Veteran reported occasional right kidney pain and a history of five kidney stones in 2005; he noted that the biggest problems of the kidney laceration were nighttime urinary frequency (nocturia) and kidney pain.  The examiner documented flank or back pain, daytime urinary frequency of more than three hours and nocturia five or more times per night.  The examination revealed no other urinary or genitourinary symptoms, and no infections.  There was a history of stones but not in the 12 months prior to the examination.  Finally, there was no renal dysfunction, failure, or nephritis.  The examiner diagnosed residuals of laceration of the right kidney, including subjective right tenderness.  The examiner found that kidney function was stable, there was no evidence of current kidney stones, and no significant effects on occupation or usual daily activities.  A CT scan from March 2010 showed normal kidneys.

The examiner provided an addendum to the examination in September 2012, in which she opined that the Veteran's reported urinary frequency and night time voiding were less likely than not related to the kidney laceration.  The examiner explained that kidney laceration is not a risk factor for or contributory cause of urinary frequency, and there is no medically accepted link between a history of kidney laceration and urinary frequency.  At the Board hearing, the Veteran testified that he had daily pain in the right lower back, urinary frequency of about 20 times per day, and a need to get up to void about four to five times per night.  During the February 2016 examination, he also reported that he passed blood in his urine, urinated four to five times per night, and had a history of kidney stones three or four times with the last episode in 2007.  The examiner recorded no need for medication, no renal dysfunction, positive urolithiasis with ureter calculi but no treatment for recurrent stone formation or signs or symptoms due to urolithiasis, no infections, no transplant, no tumors or neoplasms, and no other physical findings or scars.  Laboratory testing completed in February 2016 were all normal and the examiner found no impact from the kidney on the Veteran's ability to work.  

The February 2016 examiner addressed each potentially positive finding individually.  She found that the documentation of kidney stones in the medical history was unrelated to the service-connected condition.  With regard to the reported "red" color urine sample from examination collection, the examiner reviewed all available, numerous urinalysis dating back to 1987 and found that this is the only sample reported as "red," suggesting the possibility of a spurious result, particularly since the specific gravity supports a concentrated sample.  She excluded blood as the source of the discoloration noting that the sample was negative for blood and was turbid, which can affect urine appearance.  The examiner found that filtered compounds from ingested substances were likely the cause of the color.  Regardless, she concluded, one incidence is insufficient to support a renal condition and unrelated to the service connected condition.   

Assuming the Veteran did sustain a renal injury in service, the examiner went on to write, the clinical record supports mild injury with expected good to excellent prognosis.  Further, by the records, it does not appear that the Veteran developed any secondary evidence of significant renal trauma, such as renin-mediated hypertension.  Given that the Veteran's initial injury was likely mild, full recovery is quite feasible and appears to be the case for this Veteran.  His renal function has been consistently normal, he has no evidence of active urine sediment, and he has no abnormal urine protein excretion.  The Veteran does not exhibit any residuals from his initial injury.  Although the prior examiner documented reports of back pain due to the kidney condition, the kidney infrequently serves as a source of pain, as only the capsular membrane is innervated by nociceptors.  Therefore, only under circumstances of capsular distension or inflammation or injury, which is not the case here, should pain result directly from renal etiology.  See February 2016 examination report.

The examination reports show no objective signs or symptoms from the kidney laceration.  While the Veteran reported right back pain, urinary voiding frequency, kidney stones, and blood in his urine, the weight of the evidence is against finding these symptoms are residuals of the kidney laceration.  The Board finds the VA examiners' opinions highly probative as they considered the evidence and explained why the symptoms are unrelated.  Specifically, the September 2012 examiner noted that there is no accepted link between a history of kidney laceration and urinary frequency.  Likewise, the February 2016 examiner explained that there is no evidence of hematuria (blood in urine) in numerous laboratory studies and the mild degree of injury to the Veteran's kidney would not cause residual pain.  She also found kidney stones were unrelated to the laceration.  Moreover, the incidents of kidney stones occurred prior to the rating period on appeal.  With no current symptoms or disabling effects, a compensable rating is not appropriate for the Veteran's in-service kidney laceration.  See 38 C.F.R. § 4.115a,b.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for residuals of kidney laceration based on the evidence of record.  See 38 C.F.R. §§ 4.115a, b.  The evidence shows no kidney or renal symptoms consistently throughout the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.  

As noted, the Veteran has been awarded 100 percent schedular rating since 1987 and special monthly compensation at the housebound rate since 2006.  Any question of compensation for total disability based on individual unemployability is moot.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).


ORDER

The appeal for an increased rating for PTSD is dismissed.

A compensable rating for residuals of right kidney laceration is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


